Citation Nr: 0806223	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  04-37 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from March 1977 to March 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  
Jurisdiction over the veteran's claims folders was 
subsequently transferred to the Nashville, Tennessee RO.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in December 2007.  A transcript of his 
hearing has been associated with the record.


FINDING OF FACT

An acquired psychiatric disorder was not manifest in service 
and is unrelated to the veteran's service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the instant case, the veteran's claim was received in 
November 2003, after the enactment of the VCAA.

A November 2003 letter asked the veteran to submit evidence 
that his psychiatric disorder existed from service to the 
present.  It described the various types of evidence that 
would support the veteran's claim.  He was told how VA would 
assist him in obtaining evidence.  He was also told of the 
development actions undertaken by the RO.

In August 2005, the veteran was asked to submit any medical 
evidence in his possession.  He was also asked to identify 
any VA treatment by facility and date.  The evidence of 
record was listed.  The veteran was told how VA would assist 
him in obtaining evidence.  The evidence necessary to support 
a claim for service connection was discussed.

A November 2006 letter asked the veteran to identify in-
service treatment he had reported while under treatment at 
the Ann Arbor VA Medical Center (VAMC).  

Correspondence in June 2007 apprised the veteran of the 
manner in which VA determines disability ratings and 
effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The content 
of the notice provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  The veteran's Social 
Security Administration (SSA) records have also been 
obtained.  The veteran was afforded the opportunity to 
testify before the undersigned.  Neither he nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Service medical records disclose that the veteran was drug 
into a trash dump while unloading trash in October 1978.  He 
reported to the dispensary with complaints of injuries to his 
back and jaw, and abrasions to his face.  He denied loss of 
consciousness.  He endorsed right facial pain and non-
radicular low back pain.  Physical examination revealed 
abrasions to the right front temporal region.  There was some 
tenderness to the right mandibular wing.  A facial X-ray was 
negative for fractures or dislocations.  The impression was 
abrasions and contusions.  

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to his 
psychiatric health.

A September 1990 evaluation by the Monroe County Community 
Mental Health Services Board resulted in a diagnosis of 
cocaine dependence in partial remission.  In January 1993, 
the same psychologist diagnosed a single episode of major 
depression.  

Subsequent private and VA treatment records reflect diagnoses 
of bipolar disorder with psychotic features, mood disorder 
with psychotic features, substance dependance, and closed 
head injury.  None of this evidence addressed the etiology of 
the various diagnoses.

At his December 2007 hearing, the veteran testified that he 
fell out of a truck at a landfill and lost consciousness for 
several minutes.  He stated that he was removed from the 
landfill via helicopter and taken to an Army Medical Center 
for treatment of a head wound.  He noted that he had a wound 
that required stitches.  He indicated that thereafter, he had 
difficulty staying on task and started to have behavioral 
problems.  He related that he had not seen a doctor or 
counselor in the Army, and that his psychiatric disorder had 
not been diagnosed until 2003.  

Upon careful review of the evidence pertaining to this claim, 
the Board has determined that service connection is not 
warranted.  The Board observes that although the veteran 
experienced a fall in the Army, his service medical records 
show that treatment was rendered at a dispensary and that the 
final impression was abrasions and contusions.  There is no 
evidence of any diagnosis, complaint, or abnormal finding 
pertaining to his psychiatric health.  The first findings 
demonstrating a psychiatric diagnosis date to 1993, when the 
veteran was diagnosed with a single episode of major 
depression.  In summary, there is a remarkable lack of 
evidence demonstrating any abnormal finding pertaining to the 
veteran's psychiatric health during the period from discharge 
in March 1980 until 1993.    

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  While the record 
demonstrates current psychiatric diagnoses, it does not 
contain competent evidence which relates these claimed 
disabilities to any injury or disease in service, to include 
the reported fall in service.  The Board has considered the 
veteran's argument that a psychiatric disorder is related to 
the reported incident in service.  However, he is not, as a 
layperson, qualified to render a medical diagnosis or an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, to the 
extent that he claims that he experienced a loss of 
consciousness at the time of the in-service incident and had 
a closed head injury which required helicopter transport to a 
hospital, the Board notes that this is not reflected in the 
service medical records.  In fact, at the time of treatment 
at an Army dispensary, the veteran denied loss of 
consciousness, and contusions and abrasions were the only 
diagnoses.  

In summary, the evidence clearly points to a remote, post-
service onset.  There is a remarkable lack of credible 
evidence of pathology or treatment in proximity to service or 
within years of separation.  The Board finds the negative and 
silent record to be far more probative than the veteran's 
remote, unsupported assertions.  Rather, the competent 
evidence clearly establishes that the post service diagnoses 
are not related to service.  Absent reliable evidence 
relating a psychiatric disorder to service, the claims of 
entitlement to service connection must be denied.





ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


